          Case 5:20-cv-00047-F Document 13 Filed 04/15/20 Page 1 of 6



          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


GINA KOLAR and IVAN KOLAR,             )
individually, and as husband and wife, )
                                       )
             Plaintiffs,               )
                                       )
-vs-                                   )         Case No. CIV-20-0047-F
                                       )
NUVASIVE, INC., a Delaware             )
corporation,                           )
                                       )
             Defendant.                )

                                      ORDER

      Defendant NuVasive, Inc. moves to dismiss this action under Rule 12(b)(6),
Fed. R. Civ. P. Doc. no. 8. The moving brief also refers to the pleading standards
of Rules 8(a) and 10(b), Fed. R. Civ. P. Plaintiffs filed a response brief, objecting
to dismissal. Doc. no. 10. A reply brief was filed. Doc. no. 11. For the reasons
stated below, the motion will be denied.
                                     Standards
      The inquiry under Rule 12(b)(6) is whether the complaint contains enough
facts to state a claim for relief that is plausible on its face. Ridge at Red Hawk,
L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir., 2007), quoting Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 547 (2007). To survive a motion to dismiss,
plaintiffs must nudge their claims across the line from conceivable to plausible. Id.
The mere metaphysical possibility that some plaintiff could prove some set of facts
in support of the pleaded claims is insufficient; the complaint must give the court
reason to believe plaintiffs have a reasonable likelihood of mustering factual support
for these claims. Ridge at Red Hawk, 493 F.3d at 1177.
           Case 5:20-cv-00047-F Document 13 Filed 04/15/20 Page 2 of 6



      In conducting its review, the court assumes the truth of plaintiffs’
well-pleaded factual allegations and views them in the light most favorable to the
plaintiffs. Id. Pleadings that are no more than legal conclusions are not entitled to
the assumption of truth; while legal conclusions can provide the framework of a
complaint, they must be supported by factual allegations. Ashcroft v. Iqbal, 556
U.S.662, 664 (2009). When there are well-pleaded factual allegations, a court
should assume their veracity and then determine whether they plausibly give rise to
an entitlement to relief. Id. The court will disregard mere “labels and conclusions”
and “[t]hreadbare recitals of the elements of a cause of action” to determine if what
remains meets the standard of plausibility. Twombly, 550 U.S. at 555; Iqbal, 556
U.S. at 678.
      Under Rule 8(a)(2), a pleading must contain “a short and plain statement of
the claim showing that the pleader is entitled to relief.” And see, Erickson v. Pardus,
551 U.S. 89, 93 (2007) (Rule 8(a)(2) requires a short and plain statement of the claim
which gives the defendant fair notice of what the claim is and the grounds upon
which it rests).
      Rule 10(b) provides that, “[i]f doing so would promote clarity, each claim
founded on a separate transaction or occurrence…must be stated in a separate
count….”
                                   The Complaint
      The first amended complaint (doc. no. 4, hereafter “the complaint”) is brought
by plaintiffs Gina Kolar and her husband Ivan Kolar. It alleges as follows.
      On November 7, 2017, Gina Kolar underwent lumbar fusion surgery at L4-
S1. The doctor who performed the surgery (not a party) used seven components in
that procedure, which are identified with some specificity in the complaint. Id. at
¶ 4(a) through (g). Two of those components are pedicle screws: NuVasive 6.5 x
45 mm Pedicle Screw, Item No. 13016545; and NuVasive 6.5 x 40 mm Pedicle
Screw, Item No. 13016540.        “Said components were designed, manufactured,
                                          2
          Case 5:20-cv-00047-F Document 13 Filed 04/15/20 Page 3 of 6



distributed, sold and/or placed into the stream of commerce by Defendant,
NuVasive.” Id. at ¶ 4.
      Due to persistent and severe low back pain, it was discovered, during
exploratory surgery on June 12, 2018 (approximately seven months after the fusion
surgery), that “Plaintiff’s [Gina Kolar’s] lumbar fusion failed due to implant failure
of Defendant, NuVasive’s above listed components, specifically, but not limited to
the early/premature fracture of the S1 pedicle screw due to material failure implanted
on November 7, 2017.” Id. at ¶ 5. “Said mechanical failure required removal of the
pedicle screw construct from L4-S1.” Id. “Failure of the pedicle screw system
designed and/or manufactured by Defendant, NuVasive caused Plaintiff, Gina Kolar,
to suffer severe injuries to mind and body which are permanent and painful.” Id.
      The listed components which were “manufactured, designed and distributed
by Defendant, NuVasive and placed in Plaintiff, Gina Kolar, failed and such failure
directly caused and/or contributed to Plaintiff sustaining severe and permanent
injuries, pain and suffering, disfigurement and medical expenses.” Id. at ¶ 6.
      “Said components were defective in design and/or manufacture,” and “[s]aid
defects existed when the components left the hands of Defendant[,] making the
components unreasonably dangerous beyond the contemplation of the ordinary
user.” Id. NuVasive “is therefore strictly liable to Plaintiff under the doctrine of
manufacturers’ products liability.” Id.
      NuVasive “breached applicable implied and express warranties, including
warranties of merchantability and fitness for a particular purpose.” Id. at ¶ 7.
NuVasive “failed to provide appropriate warnings regarding the potential dangers
associated with the use of said components, including warnings regarding the risk of
a failure such as was experienced by Plaintiff.” Id.
      “As a direct and proximate result of the defects existing in said components
designed, manufactured, distributed, sold and/or placed into the stream of commerce


                                          3
            Case 5:20-cv-00047-F Document 13 Filed 04/15/20 Page 4 of 6



by the Defendant, Plaintiff suffered severe injuries to mind and body which are
permanent and painful.” Id. at ¶ 8.
       “As a further direct and proximate result of the conduct of the Defendant,
NuVasive, Plaintiff’s spouse, Ivan Kolar, has and will be deprived of his spouse’s
services, companionship, consortium and support….” Id. at ¶ 9.
       Defendant’s “conduct evidenced an outrageous and willful disregard for the
safety of Plaintiff, for which plaintiff will seek…punitive damages. Id. at ¶ 10.
                                            Discussion
       As an initial matter, defendant argues the complaint should be dismissed in its
entirety because it leaves defendant guessing about the nature of the claims.
Plaintiffs, in response, argue that a complaint should not be dismissed for failure to
identify the legal theory under which it is brought. Moreover, plaintiffs argue that
even though the complaint is not required to do so, it identifies several legal theories
of recovery which are adequately supported by allegations of fact. The court finds
that the complaint is not so general or conclusory that it leaves the defendant
guessing about the nature of the claims.
       Next, without waiving its first argument, defendant identifies seven types of
claims which defendant, if pressed, would interpret the complaint to allege.1
Defendant argues that each claim fails for various reasons.
       Defendant argues that the strict liability design and manufacturing defect
claims, as well as the breach of implied warranty of merchantability claim, fail
because the complaint does not adequately allege a product defect. The court rejects
this argument. The complaint alleges sufficient detail with respect to the defect or
defects. Among other things, the complaint alleges that there was a premature,


1
 As identified by the defendant, the complaint appears to allege claims for: 1) strict liability design
defect; 2) strict liability manufacturing defect; 3) breach of the implied warranty of
merchantability; 4) breach of the implied warranty of fitness for a particular purpose; 5) breach of
an express warranty; 6) strict liability failure to warn; and 7) loss of consortium.
                                                  4
            Case 5:20-cv-00047-F Document 13 Filed 04/15/20 Page 5 of 6



mechanical failure of the S1 pedicle screw implanted on November 7, 2017, and it
alleges that the failure required removal of the pedicle screw construct from L4-S1.
While the complaint alleges that more than just the pedicle screws were defective,
the court is sensitive to the imbalance of information (at least as to design issues)
which exists at this stage, in a products liability case based on medical devices. In
addition, defendant’s authorities regarding the specificity with which a defect must
be identified are distinguishable. A number of defendant’s cases address a complaint
that alleges almost no specifics about the nature of the defect. And some of
defendant’s cases address issues at the summary judgment stage rather than at the
motions to dismiss stage.2
        Next, defendant argues the strict liability design and manufacturing defect
claims fail because the complaint does not adequately allege that the defect caused
plaintiffs’ injuries. The complaint alleges: fusion surgery using seven components
designed and manufactured by the defendant; followed by persistent and increasing
low back pain; followed by exploratory surgery at which time it was discovered that
the components identified in the complaint, including but not limited to the S1
pedicle screw, had failed, requiring removal of the pedicle screw construct. Based
on these and other facts, the complaint alleges that the failure of the pedicle screw
system designed and/or manufactured by NuVasive caused plaintiff Gina Kolar to
suffer severe injuries. Read as a whole, the complaint adequately alleges causation.
        Defendant argues the complaint fails to allege facts to support of a variety of
other claims, such as breach of the implied warranty of fitness for a particular


2
  Noting that plaintiff alleges a fracture of a screw manufactured by defendants, the court will
acknowledge that it would have been helpful for plaintiff to have alleged whether it was a stress
fracture or a fatigue fracture. Examination of the mating fracture surfaces (presumably at least
one of which would have been removed and would be within plaintiff’s control) would tell that
tale. But, at least in the circumstances of this case, the court declines, at this stage, to require
plaintiff to get that specific. Obviously, at the expert report stage (as will be discussed at the status
and scheduling conference) and the summary judgment stage, considerably more specificity will
be necessary.
                                                   5
             Case 5:20-cv-00047-F Document 13 Filed 04/15/20 Page 6 of 6



purpose, breach of express warranty, strict liability failure to warn, and loss of
consortium. For example, defendant argues the complaint includes no allegations
about any representations made to Gina Kolar’s surgeon. In response, plaintiff
argues that representations made to Gina Kolar’s surgeon about the components put
into the stream of commerce by NuVasive, would have necessarily included
representations which come with a device’s FDA 510(k) approval. The complaint
does not include these types of allegations. Nevertheless, the court finds that, in the
circumstances of this case, the most prudent approach is not to dismiss any specific
claims or theories of liability at this stage.
        Lastly, defendant argues plaintiffs’ claim for punitive damages should be
dismissed. It would be premature to now determine the viability of the punitive
damages claim, and this argument is rejected. As so often occurs in product liability
cases, that issue may well deserve a hard look at the summary judgment stage.
        After careful consideration, the court declines to dismiss any claims under
Rule 12(b)(6), Rule 8(a)(2) or Rule 10(b).3
                                          Conclusion
        The motion to dismiss is DENIED.
        IT IS SO ORDERED this 15th day of April, 2020.




20-0047p003.docx




3
  Rule 10(b) provides no basis for dismissal because additional clarity is not required, and this
action does not involve multiple transactions or occurrences.


                                               6
